Appeal from a judgment of the Court of Claims, entered December 16, 1974, which dismissed claimants’ claim following a trial on the issue of liability. Claimants seek damages for injuries allegedly sustained on August 15, 1970 when gondola cars in which they were passengers at the Gore Mountain Ski Area fell from their support cables. Claimants, relying on the doctrine of res ipsa loquitor, established little more than that they had purchased tickets for the ride and that the cars in which they were passengers fell on the way down. The Court of Claims held the doctrine applicable but found the State had rebutted any inference raised thereby and, accordingly, dismissed the claim. We concur in this result. The doctrine of res ipsa loquitor raised only an inference of negligence and the Court of Claims could, as the trier of the facts, properly find on the instant record in its entirety that claimants had failed to sustain their burden of proof (Foltis, Inc. v City of New York, 287 NY 108). Judgment affirmed, without costs. Greenblott, J. P., Sweeney, Main, Larkin and Reynolds, JJ., concur. [80 Misc 2d 105.]